4117,'2019 Case 1:19-C\AL@@QMMFRIBGIMSIMQQ¢5FM CE\HQ@§\OMRQ?!MF.-st§l>ageiribsob%
Booi<rnark this page to stay on top of the latest news in the biopharma sector.

 

UNLOCK lBD 50 TODAY!

lBD's flagship screen of leading growth stocks gives you 50 companies showing strong relative
price strength and top-notch fundamentals

 

 

 

 

Biotech And Pharma News

Abbott Earnings, Saies Top First-Quarter
Views

Abbott Laboratories on Wed nesday reported adjusted earnings of 63 cents
per share on $7.54 billion in sales for its Flrst quarter. in the year-earlier
period, Ab bott earnings were 59 cents per share... Read More

lBD Rating Upgrades: Sarepta
Therapeutics Fiashes improved Price
Strength

in a welcome move, Sarepta Therapeutics saw its Relative Strength Rating
rise from 69 to 72 on Wednesday. When looking for the best stocks to buy
and watch, one factor to watch... Read More

Radius Health Shows improved Relative

5§§'§'§£§£5 strength; still shy Of Benchmari<

|n a welcome move, Radius Health saw its Relative Strength Rating rise
from 69 to 72 On Wednesday. When looking for the best StOCks to buy and
watch, one factor to watch... Read More

 

https:.»‘nnrww.inveators.oomi`newsiteohno|ogyic|ic|daugmenied-rea|ity-g|asses-sti||-2-3-years-from-oonsumer-marketi 8110

4117,=2019 Case 1:19-c\AL@@6MMERBGlN@€smnemeB¢§FIQB1 cEwiéeaisiOxh+Re'£ileesiPageir?->seb§i&

 

   

  

_/

1\:r- : lm-.\ '_: :.'Jn-..-

L() oii_EAo l

_ 1._.4£102 we
i?FGEE rates

  

 

i\/|edica| Behemoth J&J Tops Quarter|y
Estimates, Raises 2019 Outloo|<

Dow Jones giant .lohnson & .iohnson topped first-quarter expectations
Tuesday and lifted its full-year outlook in a move one analyst expects to be
conservativel On the stock market today, .i&J stock rose 1.1%. to 138.02,...

Read More

How This Biotech Giant is Using |\/lachine
Learning in Liver Disease

Giiead Sciences announced a collaboration Tu esday to use machine learning
to seek new treatment options for a progressive liver disease The biotech
giant will partner with privately held |nsitro to develop treatments... Read
More

Boston Scientiflc Dives On FDA Order To
Stop Selling Medical Device

Boston 5cientiflc toppled Tuesday after the Food and Drug Administration
ordered it and a Danish company to stop selling a medical device designed
to repair pelvic organ proiapse in women. The FDA... Read More

PTC Therapeutics Earns Relative Strength
Rating Upgrade; Hits Key Threshold

When considering what names to put on your watch |ist, focus on stocks
with an 80 or higher RS Rating. PTC Therapeutics is one stock that just
reached the mark, now earning... Read More

View More Biotech And Pharma Stock News

Get instant access to more trading ideas, exclusive stock lists and lBD proprietary ratings

for oniy $5.

RELATED:

htips:waw.investors.cominewsiteohno|ogy.io|io|<!a ugmenied-reality-g|asses-sti||~2~3-yoars-from-consumer~mar|<eti 9i10

4n 712019 CaSe 1:19-0WQB&MMEBBG|M€HMQS§FM1 oEiéedeiOdh/ri?i£i]r$estl?egeir%s©b§ii§
Best Stocks To Buy And Watch

https:r‘iwww.investors.cominewsiteoh no|ogyiciickia ugmented-reaiity-g|asses-sti||-2-3-years-from-consumer-markeli 10!‘10

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 4 of 75

4“7*’2°19 Case 1:19-cv-00689-NRB Documei'i'|!%§l%*°°lnii§tj 04/22/19 Page 5 of 75

‘i,B?B views | dan 15, 2018, 09:04am

The CES Decompress

Charlie Firlk Contributor ®

.l'rn a former tech executive covering VR, AR and new media for Forbes.

 

Come home. Sleep. Sort through 100 business cards. Try to recall what
just happened.

 

l

EVEi"l NASA Wa.S tl`iEFl-Z‘. chL:E F:NK

i1tlps:immw.forises.comisitesiohariiel'inkiZ[i1810‘1,‘15!lhe-oes-decom pressi‘#52 bf5‘i cb62f3 1i25

41171'2019 Case 1:19-cv-00689-NRB Documenll€§§$$l%i°°l“iiet§ 04/22/19 Page 6 ot 75
The Consurner Electronics Show (CES) the largest trade show in the world, closed

the books on 2018 on Friday, January 12th 170,000 attendees swarmed Vegas for
four days of tloor showcases, panels, parties, and traffic gridioci<. CES is spread
all over the city. Each venue is a mile or two from the main show floors, which
during CES means a forty minute cab ride. Even when you get to the hotel or the
convention center, you can still walk another twenty or thirty minutes to reach
your destination Usually, the madness of the crowds reaches its peak on the third

day. This year it seemed like the crush started when the doors opened on

Tuesday, January 9th.

 

This was the crush on day one, hour one of CES. cHARLiEFmK

lwas instantly reminded of my CES peeves: people who stop in pedestrian traffic
lanes to check their cell phone; booth attendants With bad breath (they have to
get close because of the relentless din); people With black or glossy cards you can't
Write on ; and, tinally, at the risk Of sounding like a deservedly unpopular

American politician, booth attendants who don‘t speak English, including those

htlps:i}www.forbes.comi site s{char|ielln k)‘2018i01i15!lhe-ces-decom pressi#52bf5'l ¢.':b E2f3 2." 25

4i1?f2019 Case 1:19-cv-00689-NRB Documerit'%?»-d'?r°°i”iieti 04/22/19 Page 7 ot 75
in the booth of a large Chinese company with an impressive AI driven handheld

translator.

It Would be impossible to cover 2.75 million net square feet of exhibit space
spread across Las Vegas - the largest show floor in CES’ 51 -year history. The
show's official venues spread from Las Vegas Convention Center (LVCC] to the
Westgate next door, the Renaissance across the street, the Sands Expo Center,
The Venetian, The Palazzo, Wynn, Encore, ARIA, Cosrnopolitan, and

Vdara. "Large and small companies from around the globe came to Las Vegas
this Week to use CES 2018 to launch technologies that Will change our World,” said

Gary Shapiro, president and CEO, Consumer Technology Association (CTA).

htlps:iiwww.forbes,co misitesichadi efin k!20‘1 81'01} 1 5iihe-oes~decom press!#52bf5‘iob62f3 3}25

4"?=’2019 _ Case 1:19--cv 00689- NRB Documeiit\‘SF»-I'Y°°i=iieti 04/22/19 Page 8 ot 75

`_..¢-¢iiil'r..:'

~»-_»- --

l\n\‘ -' " '_. . -:'.'; .£~' .ri"..` "--’_--"--"

)a.'-'-_'~'

 

Your erstwhile reporter on the last day in the wortd's sweetest massage chair. They
finally chased me out by trying to selL it to me for $4,999. Show special. waterman

I couldn't come close to spending time with all the VR and AR products, ideas and
people that were at CES, let alone the vast array of objects, machines and devices
Which are now legitimate Consumer Electronics. One thing I'm not going to talk
about: the things my 7,000 (not a typo) colleagues in the media have already
written about such as the lntel keynote, the 100 drones light show, a brief power
outage in the central hall, drift racing BMWs, or the Samsung VR auditoriums.

https:ii\mvw,for‘oes.co n'iisiteslcherii afm ki20‘l 8101 i1 5!the-ce s-d eeo mpressi#52bf51cb62'i`3 4125

4117»’2019 Case 1:19-cv-00689-NRB Documer"i'lsBEBl'EPG°Filren 04/22/19 Page 9 ot 75
I'll get my AR/VR highlights, but first l want to talk about the general vibe of the
show. For me, 201 3 will be remembered as the Google year. They Were

everywhere And everyone in every hall Was talking about digital assistants, AI,

Computer Vision, Machine learning and how everyone's everything integrates
With Home or A]exa.

 

LAS VEGAS, NV - JANUARY 07: A Las Vegas Monorail car with a Google ad is seen
running prior to the CES 2018 on January 7, 2018 in |_as Vegas, Nevada. CES, the world's
largest annual consumer technology trade show, runs from danuary 9-12 and features
about 3,900 exhibitors showing off their latest products and services to more than
170,000 attendees. (Photo by Alex Wong/Getty |mages)

hitps:iiwww.farbes.comisitesicharliefink!2018}01i‘l EJihe-ces-deoompressi#52bf51cb62f3 5! 25

4117!2019 Case 1:19-cv-00689-NRB D00umerit185E§B€aFiPea;iSO4/22/19 Page 10 ot 75

bowmvo reese

- mm seem

mdir

 

Google in lights at CES. marcus rim

htlps:iMww.f-orbes.comisitesichar|isfinki2018,"01.’15ilhe-css-decom pressi#52bf51ch2f3 6! 25

41"1 71201 9

 

NEX'E to LVCC. Ai_' CES 2018, GCJOglE W&S OIT||'ilp!'ESEl'lt. cHnRLlE FlNk

https:i`hvww.forbes.oomisilesichariiefinki?l]'i8}0111 5!the-ces-d eeo mpressi#52bf51ch2fB 7125

4i17»‘2019 Case 1:19-cv-00689-NRB Documenths§£§@s'=@iie‘ti$O4/22/19 Page 12 ot 75

Google was everywhere at CESZO’|B. Hey Google. Stop. animus i=ir.ir..

htips:ii`wmv.forbes.comisites!charlielinkii?[n8)'01!1 5ithe-ces-decompre ssi#52bf51cb62i3

 

41'1712019 Case 1:19-cv-00689-NRB D00umer1t185E§BeCfliii>ea§iSO4/22/19 Page 13 ot 75

torn off :'r_y '».`£~*z""-*:"'
arm my secs r tx s1 s:;- "
torn the heat up tv."o degrees
lock my front door _
set my heat to .70 degrees
- _;orm roy security system away
ramon my bedroom lamp
'-__"turn on my ligth `_
`_ set nw;AC to _-72`_ degrees
§ '-'-turn off roy lights '
1 orm'my security system "`std_ __
l item the heat op two de§rees
lock ray trout door
set my heel to ?`O decrees

Googie thinks people want to do this. animus pine

Other big themes:

https:,~'lwww.forbes.oomisitssichariiefinkf201S)‘Cl1!1 EFlhe-ces-decornpressi#52hf5‘lcb62f3

 

41"|7!2019

https:!!www.fo rbes_oomisitesichar|iefin ki201 8101 i1 5i’the-ces-decompressi#52bf51cb52f3

Case 1:19-cv-00689-NRB Documerit@GEaBeri"Iii'eeiSOA./22/19 Page 14 ot 75
Cars are consumer electronics too, and consumer electronics for cars are using

the most advanced AR available right noW. No headset required

IoT, Wearables & Neurables. Something is happening with performance sports

monitoring, wearables and brainwave sensors. l made up the Word Nuerable. It`s

a Wearable for your brain.

    

\»__. __
LAS VEGAS, NV » JANUARY 'i’i: The Yamaha Fazer R combustible engine, industrial~use
unmannecl helicopter is displayed at the Yamaha booth during CES 2018 at the Las
Vegas Convention Center on January 11, 2018 in |_as Vegas, Nevada. The UBD 100,000
autonomous drone is primarily used for high-end agricultural purposes. lt features a
32-liter capacity tank that allows it to spray about four hectares without reloading
chemicals or refueling. CES, the world's largest annual consumer technology trade
show, runs through January 12 and features about 3,900 exhibitors showing off their
latest products and services to more than 170,000 attendees. (Photo by Ethan

ivliller/Getty images]

Drones, not AR and VR, dominated the vast South Halls l & 2 of the LVCC. l
looked it up and found out why: 2.4 M personal drones Were sold in 2016,
generating $4.5 billion, according to research firm Gartner. Industriai and

Military sales account for another $4 B.

1Gi25

41'1?1'2019 Case 1:19-cv-00689-NRB DocumenthSSE§?isc@iiensO4/22/19 Page 15 ot 75
What's the deal with products to help you sleep? There must be a lot of people

who need help with tliis, because there are a lot of companies, like Phillips,

making things to help us sleep.

Put your sleep to work
Philips SmartSleep

 

‘ n 1 " b ‘ -"
Everywhere you go at CES, someone going to make you sleep better. This solution,
which | was told was "relaxing" actually plays a spa~»like audio sales pitch. animus mm

 

A lot of the action was actually not as CES but in hotel suites and private
conference rooms at both the show and other hotels around town, like Ceasar's
and The Hard Rock. The epic difficulty getting around the city during the show
made it hard to see everyone and everything l wanted. However, lwas fortunate
that VR Voice asked me to lead their broadcast from the floor of the show for four
hours a day from the Vuze Camera booth in the VR/AR area of the South Hall.
The world came to us. Vuze makes an $800 3D 360 4K (ultra high definition)
camera which is necessary to create 3D environments for VR. We hosted twenty-
seven leaders in the category, including Viveport President Rikard Steiber, Tony
Parisi, Global Head of VR/AR for Unity, and Ted Schilowitz, Futurist, Paramount

Pictures. All the interviews are archived on Crowdcast.io.

hitps:iiwww.forb es.comisitesichariieflnki2018101 11 Bi‘the-ces-deco mpress!#52bt51ch2i3 11!25

411?!2019 |jocumenWSSEEBECWWSO4/22/l9 Page 16 ot 75

       

CaS€ lilQ-CV-OOGSQ-NRB

h_'__l
x in ""“

s
ii

\r‘»":~'le» B

Tony Parisi, Global Head of VR!AR for Unity, being interviewed by author Charlie Fink in
the VR Voice/Vuze Camera broadcast booth on the CES Las Vegas show floor. manner

E|CHENSEER

hitps:!Mww.forbes.comisiteslchar|ief`lnkl‘2018.1'01»’1SFlhe-ces-decompressi#52bf51cb82f3 12i25

4!1?»"2019

 

 

'“»"-..-. ' - ease sr sess ' \_

\¢-h_

CES 2018 Wornen of VR panel, VR Voice Broadcast from the vuze Camera Booth on the
floor of LVCC. Pictured from left, Sarah i-iill, CEO Chief Storyteller at Story-up,
Suzanne Lagerweij, CEO of Field of Views, Joanna Popper', EVP of Media and Mar|-<eting
at Singularity University, Alina lylikhaleva, Co-founcler at SPHER|CA VR studio, Laura
iviingail, Director, iv'iarketing & Busirless Development at Entertainrnent One, and Rutha
Aronson, VP Product and Marketing at Hurnaneyes Technologies aaa laws

“There was a significant lack of women speakers at CES, even when top female
leaders in VR and technology, in general, were in attendance at the event", said
Laura Mingail, from Ente_rtainment One in Toronto. "Suzanne Lagerweij (of Vuze
Camera] thought we should be heard, so we quickly gathered colleagues
considered the leading Women in VR to share insights on the VR Voice
Crowdcast." Panelists shared insights into topics ranging from content,

storytelling and monetization.

h ltp s:lfwww.forbes.co misltesich arlief“ln ki"201 310 1 11 Si'the-ces-decompressl#52bf51cb62f3 13}25

0689-NRB

-=s

¢vi?lztns CaSe 1:19-Cv-O

,, n

Documenths§E§Becl’liiieedsO4/22/19 Page 18 ot 75

\l-.

              

interviewing ..iustin Barad of Osso VR, Which creates realistic simulations for
orthopaedists. nlcl-lasl. tlcl-lsl~.-seea

https:l'iwww.forbes.oo misitesl'chariiefin ki2018i01l'1 Etthe-ces-decornpressi#$f!bf$‘l ch 62f3 14125

4»’17!2019 Case 1:19-cv-00689-NRB DocumenthéS§E§BeCfiiihedsOA./22/19 Page 19 ot 75
" _ ' _- _ `-`;_ "'i

l "..

 

   

With Jeremy Kenisky of Merge VR and their new "Bl.aster". molina agreement

§. "‘i
.q. ---l
_. ' - l-
" ' ' ' ¢.

   

https:ijwww.forbes.comisilesioh ar|iei'lnk:'201 8101 i1 5,*`th e~ce s-d ecom pressi#52bf51cb62i3

15!25

4117.-’201 9

https:i‘iwvnv_forbes.comisitesicharlisflnle018101:'15i1hHes~decompressi#52bf51cb82f3

Case 1:19-cv-00689-NRB Documentil?s§E§®mPiienSOA./22/19 Page 20 ot 75
interviewing Vuze Camera CEO Shahar Bin-Nun Mchn-:l. EchENsEER

HTC Vive made the most noise in VR by introducing the Vive Pro, which
addresses the most asked for improvements in high-end home VR: better

optics (no screen door!), and wireless. The upgraded headset also features dual
noise-canceling mics, better 3D audio. The 2880 x 1660 resolution optical view is
78% better than today's Vive. While the new Vive Pro is backward

compatible with their lighthouses and controllers, it also supports 10 x 10

room tracking (presently users are limited to 6 x 6 feet of free roam. The Pro will
be released this summer, but as yet no price has been announced It won't be
cheap. A company executive told me the prosumers and enterprise users this

product targets aren't price sensitive I would not be surprised if it was as much

as than $1,500.

 

With viveport President Rickard Steiber, VR Voice in the Vuze Camera Booth at CES.

MlCHAE|_ EiCl-lENSEER

l was fortunate enough to snag an interview with Viveport President Rikard
Steiber. Viveport has recently redesigned to create what Steiber describes as "a
VR-first experience that allows users to experience 3D content themselves while

browsing, rather than watching a 2D video of someone else's experience."

1 6125

4!17!2019

https:waw.forbes,oom!siteeichar|iefink!2018,’01.’15!the~ces-decom pres sl#E-th51 cb62f3

Case 1:19-cv-00689-NRB Documenths§E§§S'=fFi|ea§SOA./ZZ/l£? Page 21 of 75
Subscriptions continue to exceed expectations, and the number of titles available

to subscribers now exceeds 200.

Someone at Vive was giving select press and VIPs a demo of the ultralight $500
wireless standalone VR device, the Vive Focus, which is being introduced in
China next month. I found the quality remarkany good and being untethered
intoxicating N 0 U.S. date has been set, nor do we know if it will use Viveport,
Daydream or Steam for its content Here in the US, deep-pocketed Oculus is set
to offer its untethered standalone, the Go. The Go is similar to the Gear VR but no
smartphone is required The Vive Focus, which is more than twice as expensive,
felt much more like high-end VR we're used to seeing on gaining PCs with new

graphics cards.

The Vuzix Blade is a consumer version of its current industrial smart

glasses These extremely lightweight (3 oz) glasses from Vuzix are operated by a
combination of wing swipes, gestures and voice commands (integrates Alexa). A
vely tiny SMB high-resolution display is projected on a small portion of one of
your lenses. Because of the short focal distance, users can choose to focus on the
tiny screen, making it seem much bigger, or continue to focus on the physical
world beyond the lenses. There are terrific business and consumer applications
for the blade. Vuzix is taking deposits for developer kits on its website and hopes
to ship a consumer version by the end of the year. The Vuzix Blade was awarded
four CES Innovation awards in the areas of Fitness, Sports, and Biotech; Wireless

Handset Accessories; Portable Media Players and Accessories as well as

Computer Accessories.

1 7.-'25

4!17"2@19 Case 1:19-cv-00689-NRB Documerirrs§>E§Be°‘Pi|eesOA./HMQ Page 22 of 75

“

_"r' l _ ;_. -.
m __ . ' \ ........
.. .

 

With Paul Travers, CEO of Vuzi)<, Wearing their upcoming "Blades". cusan mm

Kopin Solos. Kopin, until recently, was a little-known provider of HUD and other
AR optics and components for military devices The company is now moving into
the consumer market with an AR device of its own, Solos, a smart cycling heads-
up display which works a lot like the Vuzix Blade, but is half the price. Solos

feature voice control enhanced audio and also throws a high definition window

into the corner of the glasses' lenses.

https:liwmu,forbes,comisiles!char|ief"lnkf201B!Cl1.-“1 5!the-ces-decompressl#52be1cb62f3

4.-‘1?!201 9

Case 1:19- V-OOGSQ-NRB D00umerit135E§B@OquPeeSO4/22/19 Page 23 of 75

     
 

   

   

Kopin Solos Bike Riding Glasses Will retail for $499. climate mm

Lenovo's AR & VR offerings show how serious the company is about being a
player in this category. They are are targeting three very specific and distinct
markets with their Star Wars AR game headset, the Mirage Solo for Daydream
(coming this summer] and their fully occluded Windows MR headset

https;i!v\mw.forbes.comlsiteslchar|iefin|d2018.*`01.115fthe-ces-decompressl#52bf51cb62f3 1 9!25

4117!2019 Case 1:19-0\/- 00689- NRB DocumeanBE§BQCdiibesSO4/22/19 Page 24 of 75
.Rea_l‘\ty just gotanu_pgrade `

 

Lenovo's three plays in AR & \)'R. From left, Disney Last Jedi Star Wars HMD and
lightsaber, |_enovo E)<plorer for Windows MR, and their soon to be released Nlirage Solo

for GOOglE Daydl'ear`l'\. cHARl.lE FINK

The $99 Mira Prism continues to intrigue as it tantalizes us with a simple solution
to throwing data into our field of view: Pepper`s Ghost. Simply, your phone
mounts on the top of the Prism. Its stereoscopic images are projected onto the

lenses. Boom. Welcome to AR. We're told the Prism will be available later this

year.

https:)‘hnrww.forbes.oomfsites!chadiednk!2015!01!1511¢1e-ces-decompressl#52bf51cb62f3 20125

41‘17’2019 Case 1:19-cv-00689-NRB Documen`t`hBSE§??e°@iiet§SO4/22/19 Page 25 of 75

 

ll.l
»~l
`:

The fiendishly simple and effective Iv|l'ra Prism always puts a smile on my face. maine

F|NK

Holobeam Me Up, Scotty! Microsoft gave me a private demonstration of
volumetric telepresence with HoloLens from a German company, Valorem, which
I wrote about in Forbes just eight weeks ago, as part of a story about the coming
disruption of telecommunications The technology makes science fiction science
fact, but it is far from worked out. As you can see from the shot through the lens

of the HoloLens, the participants in the conference look like victims of a Star Trek

transporter accident

htlps:lh.lvww.forb es.com!siteslchadiefink&[l18{011'15hhe-ces-decom pressl#52bf51cb62f3 21 125

4!17»'2019 CaSe 1219-CV-00689-NRB DOCUmeHP€§E§BeO@iPQ§SOA,/ZZ/J_Q Page 26 Of 75

 

Holoportation, in which real space is occupied by remote participants, may transform
communications are we know it. cwaan mix

Last, but hardly least, was Kino-mo, shows off its amazing Hypervsn retail

promotion product, which uses spinning LEDS to project animated, floating,

holographic 3D images into space.

htlps:llwww.fo rbes.oomlsites)'ch ar|iel'ln kl201 Bf01l15,"l|'le-ces-deoompress)‘#52bf51cb62f3 221 25

4!17»‘2019 Case 1:19-cv-00689-NRB Documenths§E§®eG¢F'iier{§iSO4/22/19 Page 27 of 75

 

Hypervsn holograrns trick your eyes at CES 2018

 

 

 

Someday soon we really could be living in a Blade Rurmer world where
commercial strips will be filled with floating Holographic billboards 2D video
can't do it justice. You have to see it in person. With your naked eyes. That`s the

thing about CES. As much as you hate it, you have to see for yourself

Oh! And to celebrate the release of my new book, Charlie Fink’s Metaverse,@
AR Enabled Guide to VR & AR, I signed and gave away over 100 copies, courtesy

of Vuze Camera.

htlps;!jwww.forbes.con'iisitesich ar|ieiink)‘Zl'J‘lBi'01i15)'iheces-decom pressl#52bf51cb62f3 23.-‘25

4!17’2019 Case 1:19-cv-00689-NRB Doc_umenths§E§Be°‘PiFed$OA./22/19 Page 28 of 75

1. . 1 I`_

24.\'25

 

41'17!`2019

 

 

Gratitude to my colleague, editor and publisher, Bob Fine of VR Voice, our contributors,
and our incredible host, Vuze 3-D HD Camera, sneeon Pa~os

You don't need to buy the book to get a taste of the AR inside: (l) download &
open the app (2) Go to Finkmetaverse.com and point your camera at the book
cover art (3) be amazed by AR art that literally pops up out of the page

Point your camera at the cover logo and see the book come to life. minus Fi~i<

 

Chat'lie Fink Co ntributor

 

Charlie Fink is an AR!VR Consultant, Forbes Columnist, and the Author of
"Charlie Fink’s Metaverse, An AR Enabled Guide to VR & AR" (2018) and

"Convergence, How The Read More

 

https:iiwum.forbes.com.isitesichar|iet'mk!201810-1115ftha-ces-decompressl#52bf51cb62f3 251`25

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 30 of 75

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 31 of 75

4!14l2019 Google F'itt|ng |ts Assislant vs, Amazon's A|exa at CES 2018 - TheSireet

Home l lnvesting l Stocl<s

Goog|e Pitting |ts Assistant vs. Amazon's
Alexa at CES 2018

flra twa tech glants' digital assistants will be popplttg tip in more places than just your
smart speaker in the coming year

By Annie Palmer EAD AS S|NGLE PAGE '
Updated: Jan 3,20181:02 Ptvl EST R

 

llq Thestreet video j

 

Amazon (AMZN - Get Report) and Alphabet's (GOOGL - Get Report) Goog|e are
throwing down the digital assistant gauntlet at CES 201 B.

Both tech giants will have their voice-activated devices on display front and center at
CES, the world‘s biggest tech and consumer electronics trade show, which kicl<s off
today in Las Vegas. While Arnazon has so far maintained a lead with its range of
voice-activated Echo devices, Gocg|e is making a renewed effort at CES to push its

own smart speaker, the Goog|e Home.

For many years, Google and other big tech names (including App|e (AAF'L ~ Get
Report) , Microsoft (MSFT - Get Report) and Facebook (FB - Get Report) ) have
shied away from CES, but the A|phabet unit is corning out in full force this year. The
search giant set up an outdoor booth at the show, called the Google Assistant
P|ayground, which features a giant, blue slide and the company also has a Google

Assistant advertisement emblazoned on Las Vegas llllonorai|.

htips:ll\~ww.thastrsel.ccrrilsloryl1444111Bl1lgoogle-amazon-assistani~versus-a|exa-ces.hlml 1l5

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 32 of 75

4l14t2019 Google Pitt|ng |ts assistant vs. Amazon's A|exa at CES 2018 - TheStreet

 

The Goog|e Home smart speaker is one of many devices that house Google's voice assistant technology

Amazon, which heavily advertised its voice assistant technology at last year's CES, is
also expected to have a significant presence at this year‘s conference Wearab|es
startup Vuzix (VUZ| - Get Report) is showing off a pair of augmented-reality smart
glasses that respond to commands from Arnazon's Alexa voice assistantl At CES
2017, Amazon announced partnerships with Ford (F - Get Report) , l-luawei and LG
to integrate A|exa into their products, and it's likely that more Alexa-enabled products

will be introduced at this year's show.

industry watchers believe that CES 2018 could be a showcase for a developing trend
where voice assistant technology is added to more and more devices beyond smart
speakers, such as TVs, cars and lnternet of Things (loT) devices such as smart
fridges, faucets, security systems and other horne appliances Goog|e and Amazcn
may also be shopping for new partners at CES, as both companies look to build out
the ecosystems around their Ale><a and Assistant devices, respective|y, beyond the
devices they each produce Other players1 such as Sarnsung (SSNLF and its Bixby
voice assistant are also holding court at CES, with Sarnsung announcing Bixby

integration for its smart refrigerator

Facebook, Apple, Microsolt and Alphabet are holdings fn me Cramer's Action Alen‘s
PLUS Charitable Trust Portfolio. Want to be alerted before Cramer buys or sells FB,

https:llwww.thestreet.cornlstoryM4441116l1lgoog|e-smazon-asslstant-versus-alexa-css.htm| 2l5

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 33 of 75

4!14!2019 Google Pitting its Assislant vs. Amazon‘s Alexa at CES 2018 ~ TheStreet

AAPL, MSFT or GOOGi_? i_earn more now.

Aside from its Alexa-enabled smart glasses, Arnazcn has already announced a s|ew
of other partnerships Consumer tech company Anker introduced the Viva, an Alexa-
enabled, Bluetooth-connected device that plugs into the USB charger in your

car. Alexa is also being integrated into Canary security systems, GE light switcl'tesl
Whirlpool ovens and microwaves, Kohier mirrors and faucets, as well as a l-lisense

TV.

Vuzix's B|ade smart glasses which made news on Friday, may not be the final
frontier for Alexa-enabled glasses1 however. lt's possible that Amazon could
announce partnerships with other, more established wearable makers later on down
the line, or, as l\/ioor insights & Strategy president Patrick l\/|oorhead points cutl

Amazon could bite the bullet and make its own A|exa-enabled glasses

"U|timately, l'm expecting Amazcn to release their own goggles once the business
opportunities firm up in VR and AR," l\/loorhead explained. "Amazon likely has one in

the |abs."

Amazon could easily become a major player in the augmented reality-enabled
glasses market. Earlier entrants, such as Snap‘s (SNAP - Get Report) Spectacles
and Goog|e G|ass, have faced disappointing levels of consumer adoption. Google
Glass ultimately pivoted to the enterprise market in 2016 after it failed to gain any
traction after its initial release in the early 20005l And Apple has been widely rumored

to be considering producing its own smart glassesl

https:iiwww_thestreel.comistoryHMM11Bitigoogie-arnezon-assistant-versus-a|e xa-ces,htmi 3i5

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 34 of 75

4i14r2019 Google Pitling its Assistant vs. Amazon's Alexa at CES 2018 - TheStreet

 

Snap's Spectac|es haven't lived up to expectations like the social media company thought they would.

For now, it seems that Amazon and Google are more focused on penetrating the |oT
market with their respective voice assistantsl With its early entry into the category,
Amazon has developed a significant iead, with tech research firm Strategy Analytics
estimating that A|exa was on 68% of all smart speakers by the end of the fourth
quarter of 2017. But that number was down from 80% in the Hrst half of 2017. Googie

trails Amazon at 25%, but has been making strong gains in the last few months.

Both Amazcn and Google have strong motivations to sell more of their voice-
activated assistants Voice has been picking up speed as a preferred method for
shopping, and consumers are already using voice-activated devices as search
engines. That, in turnl generates valuable data for the tech companies behind the

devices, which is especially useful for Amazon's e-commerce business

U|timately, voice-activated devices could become the next frontier for digital
advertising, which is currently dominated by Google and Facebook. lt may not be
very long before Goog|e and Amazon begin serving up ads on their Echo and
Assistant devices, or now, even your fridge, mirror or home security device.

More of What's Trending on TheStreet:

- One Economic Trend That Should Excite Retailers Like Amazon and Walmart

https:i!w“m.the street.com!storyf‘l 4441 ‘l t Bi'1igoog|e~am azo ri-ass istant-vers us-aiexa-ces ,l'l tmi 415

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 35 of 75
Google Pitting its Assistant vs. Amazon's A|exa at CES 2018 - TheStreet

- l-luge Predictions for Starbucks in 2018: China Boom and a Splash of '|`ech

41'141'2019

- Five l\riobile Apps to Track Spending and Save You Big lVioney in 2018

~ 20 Best Affordab|e Luxury Cars For Less Than $40,000

COntlnLl€‘ Readlng _) RE.AD its siNcLE PAGE
(Page 1 of 2)

investing Stocks Technology Consu mer Stapies

 

©1996»2019 TheStreet. inc. Ai| rights reserved.Acticn )'-\lerts PLUS is a registered trademark of TheStreet, inc.

htips:.liwww.thestreat.coml'storyH44411 1 611 igoog|e-a maxon-ass istant-vers us-alexa-ces .htrnl 515

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 36 of 75

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 37 of 75

4.i14l`2019 First Alexa~powered AR glasses is worth $1000: is lt worth buying‘?

Technology | Tech&Trend

First Alexa-powered AR glasses is Worth
$1000: Is it Worth buying?

By Mcirio Maniupig, Jr
Joriuory 7. 2013 11:35 +OB

Amazon's A|exa voice assistant holds a newjob role as a New Yori<-based startup is about to
introduce the first-ever voice-enabled augmented reality glasses at CES in Las Vegas. Coming with a
hefty price tag at US$l,OOO, should you consider ditching your dusty old-style glasses for this pair of
promising innovation?

Vuzix Corp is set to unveil its B|ade smart glasses that users can instruct to sccur the lnternet for
information and display fetched results to the wearer's field of view. Accordi ng to company chief
executive Pau| Travers, the A|exa~activated AR glasses will be available to the public by the second
quarter for about US$l,OOO.

A'SO read= .T£='t'§i_'lstti_d_as.a_n_€tIXF-_’.._,Ezsi?sst.,t!:sssen_ftmsrsino_syati_v_s_§_=_aar_t¢s\:i_ss§_a_t§_§$.

Amazon has confirmed that Vuzix's wearable technology will be the first smart glasses with Alexa,
which is part of the e-commerce firm's program that allows third-party hardware manufacturers to
integrate the artificial intelligence-powe red personal digital assistant into their devicesl This
apparently gives Amazon the opportunity to pedd|e its on|ine products and services to other
markets and new customers

Shouid you buy it?

The Vuzix Biade smart glasses' whopping US$fl,OOO price is clearly too much to shell cut for many.
Travers concedes to its "high price point" but hopes to accomplish "the ultimate goal to have it
under US$SOO" by 2019.

With Vuzix's AR glassesl wearers can take advantage of Alexa's integration in countless ways
possib|e, such as requests for a map or sports scores on the glasses i-iowever, they have to sign up
for an Amazon account to leverage the technology

The AR glasses industry has not been highly saturated or dominated by any particular players at the
f 3 in §Z>

hltps;ifwww_ibtimes.sgiiirst-alexa-powered~ar-glasses-worth-1000-ii~werth-buying-227BO 112

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 38 of 75

4!14!2019 Ftrst A|exa-powered AR glasses is worth $1000: ls it worth buying?

Amazon.

Google pioneered this technology years ago with the Goog|e G|ass prototype before it ventured
into beefing up its Pixel smartphones with AR features and launching the Dayd ream ViewVR
headset. App|e inc is slated to release its AR glasses by 2020 as reported `

Amazon publicly launched A|exa in 2014. Originally designed for Amazon's own products, it has
since found its way to hundreds of third-party technologies like Ford's SYNC-enabled cars, Martian
mVoice smartwatches, Nucieus |ntercom pager, iHome AVSlé alarm clock and LG's Smart instaview
refrigerator, among many others

f ii in §§

i'ittps:iiwww.ibtimes.sgii“irst-aiexa-powared-ar-g|asses-wo ith-1000-it-worth-buying-22?'BO 2.-‘2

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 39 of 75

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 40 of 75

4,‘14.-‘20‘19 CES 2018: 'u'uzix B|ade glasses are powered by Alexa - CNET

EEST PRODUCTS REV]|EWS NEWS VlDEO HOW TO SMART HOME CARS DEALS Q ®

DOWNLOAD .|DlN .i SlGN lN

A|exa-powered smartg|asses?
¥es, from Vuzix

Ta|l<ing to your glasses via Amazon's voice assistant is
possib|e. |t's a lot like Goog|e Glass. But don't expect it
to be affordable

B\" SCDTT STE!N | JANL|ARY 16, 2018 7135 AM F'ST

+sr<s@

 

A phone saffle taken whiie wearing Vuzi)-c B|ado. |t'd be hard to tell these are
smariglasses.
$outi. $lein.l'CNET

 

You can stick Amazonls A|exa into all sorts of things: speakers
cars, phones, watches, robots and elemefrig.ecaiots. Add

smartglasses to that list

Vuzi:-c, makers of various smartglasses and Google_G]ass-|ike
head wearab|es for years, are now making smart eyewear
compatible with Amazon's A|e)ca. Blocimhe£g_l.lm.ke_th£

news ahead of CES, but l got to wear the glasses in Las Vegas.
Srnartg|assas1 in general, were all over the crowded convention

ha||s. Gadget makers still_wautour_e_icss.

https:ii‘www.onsi.oom!n ewsivu zi>c-debuts-a mazon-a|exa »blade-sm artg|assee-ces-ar! 1»‘4

4l‘l4f2019

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 41 ot 75

CES 2013: ‘v‘uzix Blade glasses are powered by A|exa - CNET

lt won't be last wearable to connect with A|exa. Amazon has
just made_iLaJo.t_e.z-J.sle.t for watches, headphones and more to
work with Alexa. |t's possible that the Vuzix Blade is an example
of what's to come.

 

L\il the coat new gad§_!ets at C':‘S- 2§3’£3

The Vuzix Blade is a pair of sorta-sung|ass-|ike glasses that
project heads-up information on its lenses. The glasses also
have a built-in camera, microphone and side~rnounted touchpad.
They pair with jEl:lones or Android phones in order to take calls
and to funnel into to your eyes. The Blade will work with
prescription |enses. ioo,

Alexa wasn't working when l tried Vuzix Blade (the place l
demoed had bad Wi-Fi connectivity, according to Vuzi><).
Unfortunately, | don't know how good A|exa on smartg|asses
could be yet. But the glasses are pretty compact and
comfortable.

i;:vuzix-b|ade-|ens

A tiny display hidden on one side projects onto a single lens.
seen stainrcNEr

 

The thick arms contain extra hardware and a side touchpad for
navigation But the Blade only has a display in one eye, just like
Goog|e G|ass. |t's a decent|y sized heads-up display, but don't

confuse with AR tech that blends 313 images into the real wor|d.

l pulled up a web browser, and played a little game in another
app. Taking photos with it reminds me of Google G|ass. |n fact, a
lot of the Blade reminds me of Google G|ass (and Glass had a
voice assistant1 too)_ The biggest problem with wearing Glass.
among other things, was getting used to having an odd headset
on all day long that made me feel uncomfortablt-:r 'v'uzix Blade
looks more like normal glasses, but What are the odds that |'d
prefer wearing them to a simple pair of earbuds'?

hltps: fM\nMr.cnet.com.-‘nawsi'vuzix-debuts~a mazon-ale><a-blade-sm artgla ssss~ces-a rl"

2."4

4.-‘14.-‘2019

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 42 ot 75

CES 2018: Vuzix Blade glasses are powered by A|e)ia - CN ET

A|e)ca could end up being a versatile partner for heads-up
displaysl and for those that need assistive wearable tech, it
could be great news. But. at $1.000 a pair (roughly converting to
£725 in the UK and AU$1,260 in Australia), these are hardly
something you'l| buy casual|y. Maybe in another few years.
|V|aybe.

 

Watch th|s: Vuzix Blade is a patrol glasses with ’
Arnazon Alexa 2:1 5

 

Alexa Mobile Accessory Kit: Amazon makes it easier to put
Alexa in wearable tech.

§ES_esLoJxes_AR_aod_§tR: small changes are everywhere

CES 2018: CNET's complete coverage ot tach's biggest show_

MENT|DNED ABOVE

App|e iPhone X (64GB, Space Gray)

seas mm

_\'.l:l_'.- l:'

DNET may get a commission from retail offers.

ApplejNaioh_Sede§A_QLSB£`le§£: Which one should you buy?

H|||.:E.|. |" |. l nl l .|
B.D.d_falls: The ultimate step tracker.

APPLE |PHONE X
iPhone X review; This iPhone XS predecessor is still

 

umw ' acontender
PREV,EW , iPhone X: We've already got one. Here's what it's
` |ike.
NEWS , App|e iPhone X scored 35%_ of 04 2017 profits, says
report
CES 2018

READING ' A|exa-powered smartglasses? Yes. from Vuzix

mg 26 _ LG's new sound bar range for 2019 includes Dolby

` Atmos and Google Assistant
mm 15 , LG 2019 OLED TVs start at $2,500, ship in Apri|, just
l like last year

https:rlwww.cnet.comfnewslvuzix-debuts-a mazcn-alexa-b|ade-sma ng|asses-ce s-arl

3!4

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 43 of 75

4l‘l 4r'2019 CES 2018: Vuzix Blade glasses are powered by A|exa - CNET

_| For Valentine's Day, the Lovebox is a better gift than

pan s
flowers

_ Samsung's Space monitors bring its minimalist TV

JA" q aesthetic to yourdesk

' SEE A|.\. >

SHARE YOUR TAGS
VOICE . . . ____
l CES 2018 ] [ WearableTechj

t---.-“'-»--___, ,__.
CES Produots i Alexa f

\..
r
l
|

 

Augrnented reality (AR} in [ Amazon `

 

 

v Next Article: Disney Plus will cost $7 a month and launch Nov. 12 v

!.I-'\.=_l. l ..=-E ‘.l.r- \".'l-.'-'- !' .-‘:-,';_:: .-"'-Sir:-.rl .'“.`.| _.‘-` i' `r?.='.'.:ii.'::‘. |`=.i'.';--_'..'~_ t"f.\|:r'-.-' t`-'.u (.`,'i-:.'t,'-;: ".~:i'r\..", -;\i |,'.\'..'= -.’-.-!--'z!.il'."; l_l.'»::r .r-.\j;it'-.':-':a=_‘:"l l t'e|,': t§e:-.':'.tu | i'.c:':_-;i:i.':
lf"r`tE`-. ll\'TFE‘.`-F.-.'i(`,`fi‘-J'E lt-.‘C_ .*l!il-`tl_|h'fl- t_\;§{`.l.FJ!-S!..'F_'E TOF' Bl-`?.l"\f*lDS
All nghts Reserved. CNET may get a commission from retail offers

htips:.-’fwww.met.oomrnewslvuzi)r-debute-amazon-alexa-b|ade-smartg|ass es-ces-arl did

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 44 of 75

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 45 of 75

411 4f2019 At CES. VR and AR are evolving right under your nose - CNET

aEsTPsooucrs naviews NEws vioeo now To siiiiAm i-ioi-iie cons oen.i.s O_ ®

At CES, VR and AR are evolving
right under your nose

Don't expect wild new worlds: This year, it's small
changes that matter.

B`lr SCOTT STElN I JANUARY12. 201812;54 PM PST

'Flrre@

 

Lenovo's new Goog|e Daydream VR headset can work without a phone, and
even let you walk a bit.
.lernes Martlni‘CNET

 

When VR first made its major CES reemergence via Qci.ilusBiit
years ago1 it was jaw-dropping

Those moments, since, are harder to come by. After a 2017
where VR hardware sales flagged and buzz quieted, AR started
to gain steam via phone apps from Apple and §ocgte.
l'vteanwhilel the dream of some next-level "mixed reality" -~ a
holographic blend ofthe virtual and real -- hasn‘t gotten here.
We have l:telolens. and we wonder what Magjcj.eap will be. but
no new things came from E_ES_

P!a'_r Ct'.un\'|

 

But there were discoveriesl and trends, and things to talk about

in AR and VR. You just had to pay attention m smandisplm 00:00!00:05

https:iiwww.cnat.oomfnewsi'at-ces-vr-and-ar-is-evo|ving-rlght-under-you r-nosef 1fi’

4!14l'2019

https:ifwww,i;net.co min ewslat-ces-vr-a nd-ar-is-evolvirig-right-under'you r»nc'.ise.l

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 46 of 75

At CES. VR and AR are evolving right under your nose - CNET

  

HTC's new Vive Pro has upgraded display resolution and can be compiete|y
wireless from the F'C, with a separate |ntel WiGig adapter.
chief

 

VR is getting better with key upgrades: wireless,
better res, better cameras

|V|aybe virtual reality, as an industry, realizes that getting
everyday people into headsets, not to mention buying them, isn't
easy. lnstead, l:i]`_Q is pushing its Miy_e hardware into deeper
enthusiast and enterprise territory. The l:lIC_‘ititte_Em has
higher»resoiution displays, a comfier t”it, a larger range of
movementl and you can even cut the cord with a wireless total
WiGig adapter that removes the tether to the PC.

The Vive Pro doesn't have a price, and it's not likely to be
cheap. But it's driving 315 forward with improved and much-
needed tweaks that truly make a difference and will eventually
be in more affordable headsets, too.

 

Now playing; VR. smart displays and even smart ,
toilets at CES 2018..‘ 1 o:sD

 

 

Meanwhi|e, mobile headsets could get better tracking: Leb.otto
and Goog|e's VR collaborationl the Nlii:age_&oto, adds cameras
that allow a bit of walking and movement like PC VR does.
(lvlore on that beiow.)

Problems in VR might be disappearing, too. |t's still not possible
to try VR games and really avoid tripping over furniture; cameras
on VR headsets don't see the real world much yet Occipital
demoed a way to pass information about the reai world into \/R
using stereo cameras on a headset. The room around me
continued to be scanned iri real timel providing a better
awareness than Vive, Oculus, Microsoft and PlayStatiori VR
currently allow. Maybe Occipital‘s VR)'AR SLAlvi (simu|taneous
localization and mapping) system will find its way into future VR

l"l;-\y Fi-:.cmc"

 

‘\.'Ft, smart dis plays 00:00 l 00:05

2.*`?

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 47 of 75

4i14i2019 At CES. 'v'R and AR are evolving right under your nose - CNET

headsets. and make larger walk-around virtual-reality living
room ho|odecks easier to navigate.

 

Lenovo's Mirage Solo headset works with Google Daydream without a phone,
but still uses the same remote.
Jamas MarliniiCNET

 

Phone-free mobile VR is coming, if you want it

Some virtual reality hardware requires consol_es and PCs, but
mobile VR needs a phone. That will change. soon, thanks to
self-contained headsets with mobile processors inside. Google
and Lenovo's Mitage_S_oloaiitith_Daydi;eam headset is like the
upcoming chtus_ilo: both are gear you can instantly use
without adding a phone. The Mirage Solo has another trick up its
sleeve with limited camera-based positionai tracking that allow
you to lean inl duck or take a few steps in supported Google
Daydream apps. These stand-alone mobile headsets could end
up being popular in classrooms, for public ‘~JR screenings and
experiences, and for anyone that doesn't already have a VR-
ready top-end phone.

i`-"|e‘.-' S»:.un-'.`z

 

VR, smart displays DD:OO.l 00:05

https:,-'Mww.met.cominewsfet-ces-vr-and-ar-is-evoiving-right-under-your-nose.t 3!7

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 48 of 75

4fi4i2019 At CES. ‘v'R and AR are evoiving right under your nose - CNET

11

  
  

Vuzi)t Blade bakes Arnazon A|exa into its Google C-ilass-|ike smartg|asses.
JClBii Iu"llllel'

 

Smartg|asses + voice At = ?

Google G|ass feels like a million tech years ago. And yet there
are still many smartg|asses that are essentially the same thing:
a monocular single display hovering in one eye, a built-in
camera and no easy to control anything !i.tuztx_B.taCle is the first
pair of smartg|asses promising built-in Amazon Alexa for voice-
controi|ing access to messagesl connected devices and getting
to info faster. l didn‘t get to demo how well Alexa performed with
Vuzix Bladel but l'm skeptica|. Chinese Al company Rokid is
exploring a similar idea with Enl_<_id_G.lass. Wi|l voice assistants
help i'-\R? Right now it seems like an explorationl note clear
answer.

 

Pop a phone in: iPhone and Android AFt toys that work with ARKit and ARCore,
like Merge's EDoF Blaster. might be the best bang for the buck.
Sam“Te"’C"ET vn, smart aispisys conditions

 

 

https:i'i\iiiww.cnet,oomrnawslat-ces-vr-and-ar-is-evo|ving-right-under-your-nose.l 417

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 49 of 75

4114!2019 At CES, VR and AR are evolving right under your nose - CNET

While AR finds its way, maybe simple toys are the
best bet

Whi|e augmented reality and mixed reality headsets still cost
either hundreds or thousands of dollars -- or don't even exist yet
(see Magic Leap) --the safest path might be connected phone
accessories that tap into App|e's ARKit and Goog|e's ARCore.
Merge's B_D_QE_Blastel is like a reinvented Laser Tag gun that
plays games, and it could work with multiplayer and across iOS
and Andreid. lt was the smoothest-running AR demo l tried on
the CES show floor.

ll‘.oiz-roi¢id-ces-zois

Rokid Gtass: Another assistant-in-smartg|asses idea you'|l probably never '..lse4
sarah Towrcive‘r

 

The future's not here (yet)
Ocu|us' n_ext;g_an_ei;aiionbatdwai;e is on the horizon. Magtc_l_eap

might have its hardware debut this year. Other surprises are
undoubtedly in store. VR and AR are still in evolution. The next
big step isn't here. But it feels like we're a half-step closer than
before.

 

These were the vveirc.ie:';'t products at
CE `

E'_G_pi;e§demt: What to expect from laptcps. desistst and tablets
at CES this year.

Q.ES_ZD_‘LB: CNET's complete coverage of tech's biggest show.

PA||I| CONTENT ._ _ -' _ ,. -l
56 can empower - ` _ ' , ` ' ""5 .:-ri-..-.i sake
people with ' - " "
disabilities

There are several significant ways
the advent of 5G will foster
assistive technologiesl according
to the AAPD.

Paid Contenl by T-Mobi|o

 

VR, smart displays UU!UO}OU;UE

hltps:Hvrww.criet.oom.-‘newstat-ces¢vr-and-ar-is-evolvi ng-rig ht-u nder~you r-nose! 517

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 50 of 75

4i'1412019 At CES. VR and AR are evolving right under your nose - CNET

AimEMcllSedesA_oL&eLies_&: Which one should you buy?

and_talls: The ultimate step tracker.
CES 2018

_ At CES. VR and AR are evolving right under your
` nose

READING

_ LG's new sound bar range for 2019 includes Dolby

man 26 | Atmos and Google ASSiStBHt

. LG 2019 Ol_ED TVs start at $2,500. ship in Apri|, just

mg 's l like last year
FEB g , For Valentine's Day, the Lovebox is a better gift than
y flowers
JAN 4 . Samsung's Space monitors bring its minimalist TV

' aesthetic to your desk

‘ SEE ALL )

SHARE YOUR TAGS

VO l C E r.. . .____.__.. _.. .____._____ _ ,._.____-.
CES 2013 t Wearab|s Tech

 

.l

 

 

i:'o:'.t -'~ i:om.rr.':'nt ,_.._ ..._._. ._`

Ocuius | Virtua|Rea|ily `

; Aiexa | Ariiriciai intelligence {Al) ]

 

 

 

Augmented reality {AR] _ lt Amazorl l

, Google i t i-irc

 

 

§ Lenovo '

v Next Article: Disney P|us will cost $7 a month and launch Nov. 12 v

Check out the spring 2019 issue of C.NET
|Vlagazine to discover why Black F‘anther's
Danai Gurira is an action heroin her own
right. You'|| also meet the women of Marvel
Studios working to help kids think differently
about superheros; travel to Brazii's rainforest \'R. smart displays UGIUDi 00105
to learn how one tribe is tighting to save the

 

htlps:iiwww.cnet.comin ewslal-ces-vr-and-ar-is~evoiving-right-under-your-nosei Bi?

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 51 of 75

4.’14."2019 At CES. VR and AR are evolving right under your nose - CNET

Arnazon, and ride the waves with surfing
great, Kel|y S|ater.

itt-ea d n o'-;-.f!

i','r:-:.-i‘!i'=a.t ri':e Ct~.‘_:`l` :‘:;j:_:: f'-.i'n~.i i.' l_`,t\lE`|' .‘?il--z-'-.;'-.;: .'-3.-'.<_'..»'.;._» Pr'l§.'"_,= .-"'._:r l`fhi‘.-l:_-_- '|r=n»ie :_\;` U'_\;- .'.-§r'-‘.:;` !j_".,:ir .-"'\r._;'.'-'--'-.r-.i='¢ni l-l'r_-![J l`.`.-'_-'i'.i-E-." |..i.'..€-'i'_-‘~ii'i;|
CES tNTEF?."-.CTIU[? lHC_ L-i:l'--`|Li.-"-'\`s`t§ l'i.‘§-§-t_'i|.i]'§?tl|'.'E Tk'.§'.j EE.T\I\.'D‘_'-.
Al| Rights Reserved_ CNET may gel a commission lrom retail oiiers.

 

VR. Sl'l'lal'l displays U|].'UO.\' 00205

https:ftwww.cn et.cominewstat-ces»vr-and-ar-is-evoiving-right-under-your-nosel' T.I'?

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 52 of 75

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 53 of 75

4i12i2019 Augmenled Rea|ity To Get Eigger Stage itt CES 2018 - Nasdaq.com

Augmented Reality To Get Bigger Stage At CES 2018

January 05. 2018, 03.'00:353 Aivl EDT By PATR|GK SE|TZ, |nvestor‘s Business Dai|y

Among the technology areas expected to generate buzz
next week at the annual CES consumer electronics trade

show in Las vegas is augmented reality.

The Consumer Technology Association, which owns and
produces CES. says that the augmented reality
marketplace at CES 2013 has expanded to a record
10.900 net square feet. which is 10% larger than it was at
» last year's show. Augmented reaiity overlays digitally

created content onto a user's real-world environment

©O©©©

 

Shuttersloctt photo

either using special eyeglasses or a smartphone'S display

and camera.

AR companies exhibiting at CES 2018 range from smart motorcycle helmet maker Skuliy Technologies to enterprise

AR headset maker Vuzix { \iUZ| }.

lBD'S TAKE: For the iatesi news from CES, visit the iBD page “ CES 2018 News; The Worio"s l_argest Ccnsurner
'i'ecn Show

Augmented reality has been a hot topic since Apple ( AAF’L }added AR sensors and capabilities into its latest
iPhones last tal|. lt has been pushing software developers to make AR epps for the iPhone. On Thursday, App|e said
nearly 2.000 AR apps have been developed using its AR Kit software too|s. They include games, social media.

education and shopping apps,

Last month, closely watched startup Nlagic Leap previewed its hrst AR smart glasses. called Magic i_eap One. lt
expects to begin selling the hardware later this year. but hasn‘t announced pricing or a release date.

Unfortunate|y, neither App|e nor lvlagic Leap are exhibiting at CES 201 B.

Neverthe|ess. CES is seeing "irnpressive growth" in exhibit space for both AR and virtual reality technologies at the

show, Karen Chupi<a, senior vice president of the Consumer Techno|ogy Association, said in a statement .
RELATED:
Apple Readying Augmented-Reality G|asses For 2020 Launch: Report

Tne views and opinions expressed herein are the views and opinions of the author and do not necessariiy rei‘iect

those of Nasdaq, inc_

https:iiwmv. nasdaq.oom.-‘arti cleia ug mented-reality'-to-get~bigger-stege-at-ces-201B-cm900? 35 1i4-

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 54 of 75

 

 

 

4i12!2019 Augmented Reality Tc Get Eligger Stage At CES 2018 - Nasdaq.corn
Nasdaq TV
This article appears in: investing , Stocks
Referenced Syr‘nbo|s: VUZ| , AAPL
More from |nvestor's Business Daily SubSC-ribe
|» Get lBD’s latest actionable updates on today’s > Get 2 FREE weeks of |BD’s legendary market
markets and emerging stocks. analysis, exclusive stock lists and proprietary
ratings.
b Check out tBD’s award winning website for
market news, stock screens, powerful investing
tools and investor education.
Related Stocks Artioles -s Subscribe
p Close Update.' S&P 500 Surges to Six-|Vlonth High on y Are lnvestors Llnr.{erestimating This New Square Procluct?
Upbeat Bank Earnings, Dow, Nasdaq See Solid Gains 4i12i2019 04:43 PM

4i'|2iZO'l 9 042¢17 Plvl

)» JPMorgan Chase B\ Co (JPllil} Cl’l 2019 Earnings Call
Transcri pt

https:iiwww.nasdaq.comiarticleiaugmented~reality-to-get-bigger-stage~at-oes-2D‘l B~cm900735 2i4

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 55 of 75

4i12i2019 Augrnented Reality To Get Eigger Stage Fil CES 2018 - Nasdaq.corn
4!121‘2019 04:36 PM

Contributor:
INVE$TOR'S |nvestor‘s Business Daily
BUSINESS investing

DAILY' _ l l -

 

Most Popular Highest Rated

> Vital Therapies, lnc. Anriounces Filing of
its Ferrn 10-t'.t for the

y Lyft To Announce First Quarter 2019
Financial Results

y |npixon, a Leader in indoor Positioning
Analytics, to Acquire

y Te|enor to acquire majority stake in the
Finnisl'l telecom operator DNA

y Nuance Appoints Robert Dahdah as
Executive Vice President and Cl'iief

Research Brokers before you trade

C o:i'i_oare O n ti ne Brokers

Upcoming Earnings

 

Com pany Expected Report Date

 

 

 

C Apr 15, 2019

https:iiwww.nasdaq.comiarticlel‘augmented-rea|ity»to-get-bigger-stage-at-oes-201B-cm900735

3!4

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 56 of 75

 

 

 

 

4i12i2019 Augmented Reality To Get Eligger Stage At CES 2010 - Nasdaq.com
Company Expected Report Date
CMA Apr16.2019
PEP Apr17.2019
USB Apr17.2010
TXT Apr 17, 2019
SLG Apr17,2019
TCB| Apr17, 2019
PLXS Apr17, 2019

Earnings Caiendar

https:iiwww.nasdaq.corniartic|eiaugmented-reality-to-get-bigger-stage-at-ces-20‘l B-crn900i35 4i4

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 57 of 75

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 58 of 75

BEHCH FOR|JMS PODCP\S'I`

Rngister

4!1 412019 \r'uzik's New AR Glasses Actuaily Look Like G|asses
' '- `. ' Lcigtrl
irs k N.-“-.‘ '|`;\.ND .I-. Eg__ l l “EDUT

   

FC COMPONENTS v SMAR"[`PHONES dr TP\BLE'[`S v SYS'TEMS v

S$.i[l\$ St\,li’t|'t`l`P| tO|‘-lE:`S

 

T§'Jl"i[':-': 1N TF_|. L'.`.PUS r’\|\ilD GF’UE STOR:’\GE l‘dUB|l.|i

limine :>- t'-\£-i

Vuzil<'s New AR Glasses Actua.lly Lool< Like 5
Glasses

by ]oe Sltields an january s. colo ta:oo Pivr ssr + it.rd it

Co|r'|ment
Pusredin nn vii t‘.Es :t>:la

_S?'ar_t Giasses

 

LAS vEGAS. Nv _ vuzix announced that its latest product would debut next week, and it may be the
breakthrough in AR devices that we`ve been wellington The vuzi)< Blade could be among the iirsl smart
glasses that lit in a tarni|iar. comfortable form factor and don't look like a technophi|e‘s gooty gadget.

"What dilierenir'ates the Vuzix Blade irom all existing or proposed AR smart glasses and mixed reality heed-
rnounted computersl is that it‘s built for today's user," said Patrl Travers_ President and CEO of Uuz`lx in a
press release "Wr`th a fashionah|e form lactor. a brilliant displayr and a broad range of features that allow the
user to experience AR al work or play. the vuzix Blade is the first pair of smart glasses that people would
actually enioy wearing,"

He also stated that the spectacles will work "rigrrt out or the box, without the need for programming."

 

From the outside the vuzix Blade Smartg|asses look like a standard [yet chunky] pair of eyeglasses They
sport an unsuspecting irame, with transparent prescription-capable lenses vuzix said it designed the Blade

https:iiwm.anandtech.comishowii2268ivuzlks-new-ar-glasses-actualiy-|ook-like-glasses

EN'I'ERPRISE 3¢ l"l`

CUIDFS v DEi'JtLS

- i§§i_?é_"_=r'srm==`l

+ SUBMlT NEWS
-
The New Acer ConceptD
Family: Workstat:ions
and Displays for
Professionals

PlPt§l.l:`-lE S`lCJi-t|l§.‘§

Sharp Detnortstrates Foiciable
OLED Display for Smartphones

facet Nitro Y: Thin lB.S~Inch
Garning Laptops with 144 Hz
Mont`tors

The G.Slr:i.|l Roya] S!.orage Bo)r:, Now On
Sa.le: For fill Yout' Royal Merrtories

 

Huawei Readies Wil‘l.dows 10 l_»aptop
Based on Qua_lcornm S:napdragon 350

 

Sharp DernonstraLes 3L5 ~l.'rtch EK 120[~|2
HDR Mon tier

 

Solty Develops lEK Display: A TBS-{nch
‘C rystal LED‘ Screen

 

Mic;ro soft's Wit‘ld.ows XP Finally Dead:
Last Emheclded Version Reaches EOL

lnte]‘s 'P.uction-Ortlyd Core iQ~QBSOXE
ftvailabte in Retaii: €289£|

 

 

Firefox Beta [or Native Wirrdows orr
Snapdragon Novv Avai]able

 

NVI DIA Releasee Direr:t}{ Ra'ytracing
Driver for GTK Cards; Posts 'l`rlo ot DXR
Demos

 

Aselek La.unchw B45LT: .Flt l'v‘l'_in_iatut'e
Closed-Loop l..iquid Cooler

 

 

l
; |ar\C utress' "t.-Zr r'-r;tt: i-.-_,-

 

 

 

rr:r: r-.:Jri.'-.¢:.-rlrtln thor r: Forn‘.-.
'rr nr-'.'.'.s rtur‘~ l'orrh=r|n l" |'urrr rrr-.'. ..

r.t~..\-"rrl -'.-'_ 311-st ii

 

.'J'\'.' |5

 
 

lanCtrlrt=s:-“.; 't="r|rt\'it _11;|‘t,r i-l-;t:'r'-. t`,'rrtil t.‘lr'p:.-'

 
 
  
 

 

'..i'.rttl .-_Lti r: )t't:i
lattCtrlteSs.
tfl:-ir-ti';ri=‘.».‘.r'_
lanCutress: nt'\ f\r;- rr r\

 

-'rtr'>-".i:-'.r|-:_'ti itr..'

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 59 of 75

4!14!2019 Vuzik's New AR Glasses Actue|ly Look Like G|assee

Smartglasses to he comfortable lor all-day use. and it managed to cram all the internals into a compact
package that weighs less than 3 oz.

The \ruzi)t Blade Smarlglasses are powered by an undisclosed quad-core AFtNl CPU. and they operate on a
custom build ol Goog|e‘s Android OS, The device includes a touchpad input. and it has a noise canceling
microphone for voice. `r‘ou carr also pair them With an Android or iOS smartphone to let you accept phone
calls through the device When thusly paired. the Blade Smaltg|asses carr also integrate with the applications
on your phone to receive visuai notificatiorls. such as text messages or GF‘S alerts. lt will also provide social
network notifications and weather updates.

\r'uzi)t stuck a tiny projector called the Cobra Display Engine |n the right side ol the device. lt projects light into
the corn pany's proprietary Waveguide Oplics. Vuzi)t didn‘t say how wide the field of view is in the Biade
Sme.rtglasses out did confirm that the FOV is adjustable and provides a "sizeable virtual screen” for digital
content The company also said that its Waveguide optics produce a "b ri||iant pa|ette ol colors" with adjustable
brightness.

\.ruzix also equipped the Blade Srnartglasses with a front-facing chUp video camera that can capture first-
persor'l video of your activities The camera carl also take BMP still photos.

HD Cr'llrler~l 4_&‘|¢11’]
USB Co'=lmclrur-.

 
 
  

    

F.'..;'uED §"_-'_'roga: S!-Jt

   

lil§t'tl|;]¥\wl\l.\.'|'€'i T_Jk|.l-.r~-m

    

Du.'|| ll;Ftlc l'r;r:(th:r :I'

  
 
 
 

tZuLt'.r Dr'>pia'

 

.lrrld.'utd L`lS

 

intl Er‘.=r\r§ec =htu t'>-:-n!.ty

 
 

.`l: ::: Cartt -_Jl 11.5 t.l:'.z

The Blade Smartg|asses were designed to he a consumer device. but the almost $2,000 price tag suggests
otherwise: when the Oculus Rift and HTC t.r'ive hit the market for $599 and 5?99. respectivelyl most
consumers balked at the idea of paying so much. lt is true that \.tuzi:r didn‘t reveal the retail pn'ce of the Blade
Smartgtasses. but the company is currently accepting reservations for developer kirs, and you‘ll need deep
pockets to secure a pair: To put your name orr the listl you have lo plunlr down a $495 deposit. But before
Vuzix ships you a pair, you'|| have to settle the remaining balance of $1.502. For th at price` developers
receive a pre-produ ction unit and a production pairl when they're ready lo go. Given those numbers, we
expect the lina| product to sell for anywhere from $?DD to $1.200.

 

Vuzix Blade"" Augrnented Reality Smartglasses

 

 

 

Re|ated Reading:

» HTC ar CES 2018: trive Pro lfR‘ Headsel with Hr'gher-Res Dr'sprays. Tlvo Carns. Headprtones
- VF? Starlup l/ary'o Announces .Shipping or' Higl'.' l?esoitttioh Heedset Prototype, Ar'med at
Pr'ofessional Mar'lcels

https:lh~ww,anandtech.comlshowf‘l2268r‘vuziks-new-ar-g|ssses-actually-|oolr-like-glasses

 

 

lanCutress: :f` w.tp =3-'

'tlt::s. t '..'<:tth,'

 

|] {rp;_-¢'_ Lt;..»:n_] ‘,-,~.'r: (_f[-‘:`_'_-. -:-_-]r`r\ .t :rtl:.l‘.;:\_rt:ll

 

 

for 'r'_-S lB llstgts..-‘r"l_t.'tv\'-.ti~r r:;:lirt;{iL

 

-T|§r- r‘,"'.,’ :§"SUS

vrrznl.‘.| t)r¢r:.,

ganeshts r';_"`-htr|gt 'rtt._=l'r
r'.|lt',;r!{l np|). tll rf}" fri l|tr'.
F=trl:lr>l.t l that pnr;t'.:' |_tt_-t tE-t't t.~“, {\.'tll ten tt..

l._""l.'»l l| iri-t

    
   

 

 

 

 

 

andreil?_ '|.'trantt von .'d§ for your ijerrtt't::r';'.tlr:
|-"t'.l lirr-ut fit|i\.- ` ` just |li<i:

   
   
   
  

 

r'lll L'l.t: -t(ri l.\_: il'rlll'-t;
. _`. \_ .t ti.tl'.rl::_l li\._-rlr___

i.tti'.."\.'

Ryal't$mith.'\`lf: ~
|'ve t"..'-tt.-<J.rt i.-

c't‘;l:;r :~::lr.l light .'-. |itti¢! |1'| i¢ng_-r.:r _

canirr.~-i`r' .r`\.rrr|.-\‘iF r!-;rrr't -.sinir\,.-'.

-'r :tltr! they== ran their t'-.t:.‘.y_

andreil?; Hrf'tt-!."-.l-l;?tl-itt\.l-Ual-la l:t.'lrl. l'rrt nut
t_it'.!ttg "r; '.'r'irl‘ !_ltt-_- p-‘ `

       
 

 

lrnpir- vi |in- *_1`.. t

`t" |`-| FC| it .‘."|

. t'.'irl. -.
n... Etll{.‘-:-'- r'rl

Ry;tl'r$l'lll'lhi!l`l'. t`¢-'ll.“.l<.trr'rlr:l l.'-'. ‘:'¢tr'i-\,-' t.*tt= Fi.':¢_.[

  
 
   
   

i'.f.r'l|il_rt'.-.'
»"1.*_'~|\"_`_ L' ' '

t',t:l|ll§.'.l

' it:r litt-

 

ganeshts
;'/.-‘r~.r\t;l':tr rrl§;lni `l'rt:tnl:_»'.' l _'
t!lt:' F*i'? '} l-=

t':tlt:.--' tertr!l.'\_u

' i?u\-’J` -lutpul tv

 

 

t:-_ \"\r‘-;'-;rnllltr*\i \'t',-'_; . .-.rl tf,ro;u..L .-r;tttti
|.'llt=| t| t lr‘.r‘. '.Juu err_t rt';|t".-l l<lr; =_o tt;r'.rt‘-‘¢'

C'F_lJi-,-m itt [::_lll:r‘.r:|;tr:.

 

   

 

 

!l!tl;s._:'r{ .':u.-i_).'ll‘--'L‘-.',‘.£} ln‘.l'-.ii

Rya|'l§milh.»\`['. ri'.§`=|.".`:it'\,':-.'rl'{].'\? tr";`.§.:rr\t".rztl'E_-'c:‘.
r\_.-' al‘-rl ltl:_|'tr trn

:'r."rs 'u;.'¢~t't writ

   
 

   

 

Ftyan$ml`thAT: 'r?.-l'~- finite
;ttt="-'! t|'l<'.l -Z`Jplnl'.-'_- |`.il-'\.-'.-`t".s '.'_r t_tt.- \.-'-."tl‘. lt..

.-"\.' r='i t| \:_\_r \:'r>u

 
  
  
 

Ryart$rt\itltAT' '
inst tlc-sun

:;i.tr- nl lltt

 

 

senate @aNANoTEct~:
Y

 

2f4

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 60 of 75

4i14r2019 Vuzilt‘s New AR Glesses Actual|y Look Like Glesses

- Fut`urernarlr To Release URMarlt Cyan Hoom on Novemoer 22: A DX12 VE' Berictime!k
- Wi`r'io'ows M.").'ed' Reaiity l-leed$eis Gaio Steam VR Sup_ooit. a Library of VR Géimes

Wn`tten by Kew'n Caroorte | Tonl's Hard`were

Source: Tom's Hordware

6 Comments

‘Jiew Bll Comments

megadii'k - Tuesday. .January OQ, 2013 - link
Looked interesting until l saw the price and what they actually looked like on someones facet Better than a
VR headset for sure, but still not "wall»< around town without getting weird looks" better.

REPI.Y

Pinn - Ttiesdav. .]anuary 09. 2013 - link
Had a coworker show me google glass awhile back. See nothing new here.
nEPi.‘r

pixe| stuff - Tuesday. Jarruary DQ. 2013 - link
l have a feeling that Megic Leap will provide the true break through we need ior AR. see ll you guys can get a
hands on demo with those guys somehow.

REE‘E,'|'

prlf- Wednesday, January 10. 2018 - link
Lool< like more HUD than AR to me. thoroughly uninteresting until we can get some actual augmentation to
our ree|iry.

ro=.rrt.‘r

ellzieba - Wednestlay. delivery 10, 201B ~ link

Ughl a lr.)\iv-Fo\ll tracking|ess HU D. same as have been available for the last couple of decades (though nol
with the 'l'iny Awlul Portable Computer in the headband rather than a belt unit), except now they're lying by
calling it AFt to ride the premature marketing hype wave

Unless you already have a system using an existing glasses HUD. and want to switch it to Android end gel rid
of the helt~bo)<, there's basically no reason to buy this.
REPLY

tlteug|yhtantlwar ~ Thursday, .'.Ianu ary 18. 2018 - link

Oh Joyl Another AFt device with a.ll the immersive drama that can be mustered out al a lioating postage
stamp. [ thousands ot dollars for the privilege of developing on a vapor product Because providing for
developers respected as partners is out of the question with the new developer preview paradigm )

l will giad|y pay however!

.]ust the thought of coding/developing intensely immersive content on such a device has me giddy Witl‘l
anticipation.

l fancy a daydream starting ell the ins title rable tools one might experience on a daily basis seeminglyl "talking
to themselves" loudly out in public spaces [ into their blue tooth earpieces )...

Whe re in my lantesy.__
their socially oblivious solo-ego displays in combination with my addictive content immersions cause them to
walk clueless into rush hour traffic where society if freed from their loud vainglorious and obtuse

CO|'WE|'S&IiU|'lS Wilh i[i‘\i'iSibiE* BSSOCiaIESf

When large dump~trucl<s or speeding school buses ilatten them into pancakes! Along with their blue tooth
headsets and A|terne.te Rea|ity glassesl The atterlile after being fiattened because u walked out into trathc
oblivious to everyone around you! Wham! Yep that would be a line Alternate reality. :)

Darnn._
blow l have guilt.
item

1

htips:lrwww,anandtech.cornlehowi‘l 2258,-'vuziks-new-ar-glasses-actually-|ook-lllie-glasses 3!4-

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 61 of 75

4114!2019 Vuzik'e New AR G|esses Actually Look l_ilte G|asses

LINKS TOPICS FOLLCWV

 

lin mr Cl’l.i.s` D]-`.:.Plhys

.l\':>rrt'tL P.'{ir)l irr-_-t'l J 0'.-: i'd$.~ MMG

il'orumz: 511`1.'1_-‘ H l.)l`l S`r,: m m b

RSS El-‘U:s (-_-jm:d r_.
:"ipenne t‘:--w.¢.- cessna .:.[.`m`_ simms N `=tS-‘-`
B»_'n."_"li i-Into-.r[.itise rio i'l` C;mdm‘

f'.it'.lt:'.'r:C:-i Stt'iar'lp|zo:ir_-_'-;

`|_'t‘l't:zs c't Use ivtctttnlj=

Copyrlqht l"cil icgr Cosc:,,'Coo`.'inqi'PSUt:;J

Co t\.! :_tr:l_ Us

l'i‘.‘E ll.'t’C.IS.l 'lfti'St€['i irl 'l'r'.‘C)i Sirh$t:.' _199"/ ithout mivertrsing anacy Poirr.y

CC|P\':`{|L`-'»l-l'i' t 20!9_.1\=_1. FllG'r-l`l'.'_-', F?!:'SE|-?U'EL".

https:r!www.anandtech.con'ilshowH226 B)`vuziks-new-er-g la sses-actua|ly-|ook-li keglesses 4,*4

Case 1:19-cv-OO689-NRB Document 35-13 Filed 04/22/19 Page 62 of 75

Case 1:19-cv-OO689-NRB Document35-13 Filed 04/22/19 Page`63 of 75

4.~‘14)‘201 9 |-lends On With Vuzi)c Blade Srna rtglasses al CES 2018 | Digital Trends

iv'i en tr

FEATURES

\/uzi>< t)uilt the smortglosses
Google wishes it did

SHARE

Attentr'on, crestfoilen Googie Gloss enthusiasts: Your redemption nos arrived

Whi|e most of the tech world dismissed the "smartglasses" concept when
Google put Glass to bed back in 201 5, Vuzi)< continued tolling away on
the form factor it has been working on since long before Google ever
took an interest. The result, at long |ast: A pair of smartg|asses you may

actually want to wear.

No, we can't guarantee your safety in a crowded San Francisco bar
should you decide to wade into the ungentrified masses with the Vuzix
Blade on a Saturday night. But we can say the slee|< new shades are both

eminently less punchable, and more functional than Glass ever was

The Blade use vuzi)<'s proprietary waveguide technology to superimpose
brightl crystal-clear images directly in your line of sight. Un|il<e G|ass,

there's no awkward arm jutting front of your eye. With the display turned
off, the Blade glasses look like any other. Despite the tinted look you see

in photos, you'l| have no issues wearing them indoors.

hltps:liwww.digitaltrends.comlfeaturesihands-on-with-\ruzix-bla de-sn'iartglassos-at-ces»ZU181' 1l13

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 64 of 75

4!1 412019 _ Hands Or'l Wil.h Vuzix Blade Smartg|asses at CES 2018 | Digital Trerl ds

i;.';`§r’

     

We wouldn't go so far as to call them “stylish," but next to just about any

other form of techified eyewear, the Blade are at least normalish. You
might even mistake them for a pair of Oa_kleys, if it weren't for the light
giowing around the fat temp|es.

How do they Work? ln an insane way you would probably never believe if
you didn‘t see it with your own eyes. A tiny LED projector in the temple
shoots an image sideways into the lens, which has been laser-etched
with tiny dots at specific depths that catch the “sideways" image and light
it up in your Fleld of view. lfthat all sounds a little ridiculous, it is. But
that's why Vuzi)< has been working on it for years, and why the end
product looks so damn good The same tech appeared in last year’s
AR3000 smartglasses, but \fuzi)< marketed those more toward

businesses

When the display flicks on, you'l| get the usual there-and-not "ghost"
effect of something seen only in one eye, until you look squarely at the
image and freeze it into focusl Vuzix wouldn*t cite an exact resolution for

the display, but the images unquestionably look better than anything

htlps:.flwww.digltaltrends.co mlfeatureslhands-o n-wilh-vuzix-b|ad e-smarlg|asses-at-oes-Zm&l 313

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 65 of 75

4}14!2019 Hands On Wilh Vuzix Blade Smar~tg|asses at CES 2018 | Digita| Trends
WE'VE QVEI' S€E'll Ol"l GiéiSS -~ COlTlpal'élbi€ in FESO|L|thl'| llO the HO|OLEI`|S,

Vuzlx says.

Nicl< Mokey/Digital Trends

You can use this little display to look at everything from photos to video,
maps, and emai|. Pretty standard stuff, sure, but Vuzi)< already has an
app store with third-party options for Spotify, F’andorar Netfli)<, and all
the other staples you would expect, cooked up for previous \.fuzi><
eyewear. You navigate through apps with an intuitive, touch»sensitive

pad on the temple: swipe to navigate, tap to select.

Of course, the Blade still has some obvious shortcomings Notably,
battery life would still be as short as 90 minutes in extreme use-case
scenarios, like watching movies. That's not what they're intended for, of

course, but it illustrates one ofthe sacrifices made to keep them so sleek.

https:lmww.digltaltrend s. con'\i‘featuresl ha nds-on-with-vuzix-b|ade-sma rtg|asses~at-ces-ZO 1 Bl 3l13

4)`14!2019

Case 1:19-cv-00689-NRB Document 35-13 Filed 04/22/19 Page 66 of 75

Hands On With Vuzlx Blade Srnarlg|asses at CES 2018 l Digilal Trends
Will you start spotting Vuzi)< eyewear around town in 2018? At $1,000 a
pop for the developer kit, probably not. But the Blade may make a
compelling option for Glass devotees cast out by Google's apparent
indifferencel And ifthe current design isn't doing it for you, there*s hope:
vuzix owns the patents for the killer display that makes these glasses
stand out, and wouldn’t rule out licensing it to other companies Al| it
would take is a deep-pocketed App|e, Samsung, or LG to snap it up to put

this promising waveguide tech to work in something else entire|y.

Editors‘ Recornmenclations

hllp s:ii\mw.dlgltallrends. oomifa aturesihands-o n-with-vuzlx-blade-sma rtg|asses-al-oes-ZEJ tBi

To be blunt, the Vuzi>< Blade smartglasses just don't cut it
Huawei‘s Eyewear smartglasses aim to fuse fashion and tech
l\lorth Foca|s impressions

North Foca|s smartglasses: Everything you need to know

Huawei PBO Pro review

DON‘T M|SS Up NE}(T

Long before Gates orjobs, 6 women They‘re smart AF, and Nvidia's
programmed the first digital monstrous BFGD monitors are a

computer BFD

4113

Case 1:19-cv-OO689-NRB Document 35-13 Filed 04/22/19 Page 67 of 75

4."14!20‘] 9 Hands On Wllh Vuzl>¢ Blade Smarlg|asses ai CES 2018 | Digiia| Trends

https:iiv.mv.digita|trends.comil‘e aturesi ha nds-cln-with-vuzix-blade-smartglasses-at-ces-ZU18i 5i13

Case 1:19-cv-OO689-NRB Document 35-13 Filed 04/22/19 Page 68 of 75

4114}2019 Hands On Wilh \.iuzix Blade Smarlg|asses al CES 2018 | Digilal Trends

\/\/hy premium is the most c)verused, dnd
ledst understood word in tec:h

Everyone has heard the word premium, and many of us will have purchased a premium
product, but what does premium actually meanr and why is it used so much in tech? Here's
why it‘s so popular.

Posted 4 weeks ago _ By Andy Bo)<all

https:iiwww,digitaltre nd s.comifeature si ha nds-on-with-\iuzix-blade-smartg|asses-at-oes-ZG1Si 6i13

Case 1:19-cv-OO689-NRB Document 35-13 Filed 04/22/19 Page 69 of 75

41141"2019 Hands On Wilh Wzix Blade Smarlg|aeses al CES 2018 | Digila| Trends

Celebrate Recorcl Store Day in
style with the best vinyl setups

From simple and affordable to sleek and
swanky, these are our recommendations
for incredible vinyl setups that will allow
you to listen to your favorite records with
outstanding fidelity and take your
collection to the next level.

20 hours ago _ By Parker l-lall

Sony patent describes glasses
with eye tracking for VR headsets

A patent from Sony shows off prescription
glasses that feature eye-tracking
capabilities for a virtual reality headset but
deactivates the already-existing eye-
tracking feature in the headset when it
senses that the glasses are in use.

3 days ago »- By Char|es Sing|etaryjr.

|n 2019, |aptops are better than
ever. Here are the best of the best

The best laptop should be one that checks
all the boxes: Great battery life, beautiful
designr and top-notch performance Our
picks for the best |aptops you can buy do
all that - and throw in some extra
features while they're at it.

1 clay ago - By Matthew 5. Smith

The heroic Huawei P30 Pro sees in
the dark and has nearly limitless
endurance

The Huawei PBO Pro’s camera is like having
Superman‘s eyes. lt can see in the dark,
and zoom right in on objects much too far
away to see clearly otherwise. The camera
tech is only the beginning of what we like
about this smartphone..,

4 days ago _- By Andy Eio)ia|l

htlps:iiwww.digitaltrends,comifeaturesihands-on-wilh-vuzix-b|ade-smartg|asses-al-ces-Zl]1Bi 7i13

411 4f2018

Case 1:19-cv-OO689-NRB Document 35-13 Filed 04/22/19 Page 70 of 75

App|e's new iPads are hardly new
at al|. Don't waste your money

lt has taken Apple four years to get around
to updating the iPad lv|ini |ine, but the new
iPad Mini is virtually identical to its
predecessor. |t's joined by a confusing iPad
Air with no obvious target audience ls
Apple just trying to sell...

3 weeks ago _ By Simon Hill

Hands On With Vuzix Blade Smanglasses al CES 2018 | Digital Trends

Seven years laterl ‘Dark Souls' is
still a gloriously punishing
masterpiece

Despite my experience and love of From
Software's Dark Sou|s l|l and B|oodborne, l
never played the original Dark Souls. The
new remastered version gave me a chance
to remedy that, and it was glorious.

3 weeks ago _ By Gabe Gurwin

ADVERT|SEMENT

https:iiwww.digitaltrends,comifeaturesiha nds-on-wilh-vuzix-blade-smarlg|asses-at-¢:es-ZliiBi

5113

Case 1:19-cv-OO689-NRB Document 35-13 Filed 04/22/19 Page 71 of 75

4!14!2019 Han-ds On With Vu zix Blade Smartglasses al CES 2018 | Digita| Trends

l:rbni cd rs tc) Computers: l-low ddtd is

trdnsforming Fi robing

After a single weekend of racing, a Formula ‘| pit crew typically pulls around ZTB of data
from the car. Everything, from tire pressure to the temperature of the track. is recorded
and analyzed in the name of boosting performance -- and not...

Posted 3 weeks ago - Byjeremy Kaplan

From street to surrea|, meet 14
often overlooked women who
shaped photography

Photography's long history is often
dominated by men »- but women played a
large role in shaping what photography is
today lVleet 14 historic women in
photography, from the first female war
photojournalists to the firstwoman to pick
up a...

2 weeks ago ~ By l-li|lary Grigonis

https:iiwww,diglta|irends,comifeaturesiha nds-on-with-vuzix-blada-smarlg|asses-at-ces-Zo‘l31

Hidden figures of the Manhattan
Project: l\/leet the women behind
the A-bomb (Part 1)

Participants of the lvlanhattan Project went
on to win an impressive amount of Nobel
Prizes, but the women scientists who
worked along with them are often
overlooked. They too had Ph.D.s in physics
and chemistry but had few opportunities
than...

2 weeks ago - Bylenny lvchrath

91'13

Case 1:19-cv-OO689-NRB Document 35-13 Filed 04/22/19 Page 72 of 75

4i14i‘2019 Hands On With 'v'uzlx Blade Smartg|asses al CES 2018 | Digilai Trends
Photoshop is headed to the iPad |n the race for an atomic bomb,
Pro, but is a tablet enough for women scientists couldn't afford
photographers? to be ignored
Adobe is bringing Photoshop to the iPad -- Participants of the Manhattan Project went
but are tablets ready to tackle the more on to win an impressive amount of Nobel
complex photo edits? While Photoshop Prizes, but the women scientists who
isn‘t yet available for the iPad, we added worked along with them are often
an iPad Pro to our photography workflow overlooked They too had Ph.D.s in physics
to see how the tablet holds up. and chemistry but had few opportunities

than,..

2 weeks ago - By l-lil|ary Grigonis
2 weeks ago _ Byjenny lvchrath

https:iiwww.digita|irends.comifealuresihands-on-wlth-vuzix-blade-smartglasses-at-ces-ZU1Bi 10!‘| 3

4»’1 412019

Case 1:19-cv-OO689-NRB Document 35-13 Filed 04/22/19 Page 73 of 75

Nonny de la Per'ia wants to put
virtual reality within Reach

Te||ing a story in VR can sometimes pack a
punch regular films can't. As a pioneer in
immersivejournalisrn, Nonny de la Pefia
wants to open that experience to everyone
with her Reach platform

l week ago - By jenny lvchrath

Hands On Wilh \.iuzix Blade Smartg|asses al CES 2018 | Digita| Trends

Verizon just flipped SG live in
Chicago, but finding it is like
panning for gold

Verizon activated its first 56 network in the
U.S. on April 3l a week ahead of schedule.
and we flew to Chicago to see what it's like.
There’s a high cost of entry, so is it worth it
“- at least in 2019?

1 week ago - Byjulian Chokkattu

ii h ow iv'i o re

Digital Trends helps readers keep tabs on the fast-paced world of tech with
all the latest news. fun product reviewsl insightful editorialsr and one~of-a-

kind sneak peeks.

Upgrade your lifestyle

Digita| Trends may earn a commission when you buy through links on our

Site.

htlps:iiwww.digitallrends.cornifealurasihands-on-with-vuzix-blade-srnartg|asses-at-oes-ZoiB!

11f‘13

Case 1:19-cv-OO689-NRB Document 35-13 Filed 04/22/19 Page 74 of 75

Hands On With Vuzix Blade Smartglasses al CES 201 B | Dlgita| Trends

MUST READS

Best Movies on Netf|ix

Best Shows on Hulu

Best Movies on Hulu

Best Shows on Amazon Prime

Best lvlovies on Amazon Prime

Best iPhone Games

Best Android Garnes

Everything You Need to Know About
55

Fortnite: Elattle Royale Guides

WHO WE ARE
About Advertise Contact Us
Privacy Policy Terms of Use

Corrections Careers

DT Espar"iol

Podcasts Giveaways

SUBSCR|BE TO GUH l`\lli‘v’\i$i_E"l"l`El"i

The lvlanual Deals

POPULAR PRODUCTS

Best Products Best T'v's

Best l_aptops Best Head phones
Best Smartphones Best Drones
Best P54 Games
Beats Powerloeats Pro Review
Apple iPad Air Review

iPhone XS Review

iPhone XS lv'lax Review
iPhone XR Review

Galaxy 510 Review

Samsung foldable phone

ADD US TO YOUR SOC|AL CHANNELS

htlps:iiwww.digitallrends.convl‘ealuresihands-on-wlth-vuzix-b|ade-smartglass es-at-ces-Zl'.li Bi

121'13

Case 1:19-cv-OO689-NRB Document 35-13 Filed 04/22/19 Page 75 of 75

4i1412019 Hande On Wilh Vuzix Blade Sma.rtglasses al CES 2018 | Dlgitel Trends

hllps:iiwww.digitallrends`comifealureslha nds-on-wilh-vuzix-b|ade-smertglasses-al-ces-ZU18i 13i13

